Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
   	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR l.75(d)(l) and MPEP § 608.0l(o). Correction of the following is required: AWS in [0075] and [0084] and CS.Large EC2 in [0075].

Claim Objections
 	Claims 2, 6, 8, 11, 12, 16, 18, 20 and 21 and their dependent claims, by virtue of dependency, are objected to because of the following informalities:
 	Claims 11 and 21 contain a grammatical error in the limitation, "monitor current value of the digital coins ... " For the purpose of examination, the examiner is interpreting the limitation as "monitor~ current value of the digital coins ... "
 	Claims 2 and 12 contain syntactical error in the limitation, "converting ... tokens to meet the new supply of digital coins and the value of the digital coins is stabilized." For the purpose of examination, the examiner is interpreting the limitation as "converting ... tokens to meet the new supply of digital coins and stabilize the value of the digital coins is stabilized."
 	Claims 6 and 16 recite, " ... maintaining the reserve tokens in a fixed size reserve pool." For the purpose of examination, the examiner is interpreting claims 6 and 16 as limiting the "reserve pool" in claims 1 and 11 to a "fixed size reserve pool" because the applicant's specification does not disclose the use of more than one reserve pool.
 	Claims 8 and 18 contain a typographical error in " ... tokens ... are periodically converted to payment to investors." For the purpose of examination, the examiner is interpreting the word "payment" as "payments."
 	Claim 20 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 10. For the purpose of examination, the examiner is interpreting the claim as dependent on claim 19.
Claims 10 and 20 contain a typographical error in the limitation, "pay out the reserve tokens the previous period of time to investors." For the purpose of examination, the examiner is interpreting the limitation as "pay out the reserve tokens from the previous period of time to investors."
Appropriate correction is required.

Claim Interpretation
 	The clauses " ... to stabilize the inflation period or deflation period" (claims 2 and 12), " ... to meet the new supply of digital coins and stabilize the value of the digital coins" (claims 2 and 12), " ... for trading and compensation for services provided" (claims 5 and 15), and " ... to stabilize the utility token values" (claims 7 and 17) are interpreted as an intended use of respectively determining an amount and converting between utility tokens and reserve tokens. The intended use in the claims merely states the result of the limitation in the claim and adds nothing to the patentability or substance of the claim. See Texas Instruments Inc. v. International Trade Commission, 26  USPQ2d 1010 (Fed. Cir 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 22); Amazon.com Inc. v. Bamesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 21). Hence the intended use limitations are not given patentable weight.

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as
a means or step for performing a specified function without the recital of structure, material, or acts
in support thereof, and such claim shall be construed to cover the corresponding structure, material,
or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

 	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
  	the claim limitation uses the term "means" or "step" or a term used as a    substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)  	the term "means" or "step" or the generic placeholder is modified by functional 
language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C)  	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

 	Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 	Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting
sufficient structure, material or acts to entirely perform the recited function.
 	Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise
indicated in an Office action.
 	This application includes one or more claim limitations that use the word "means" or "step" but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: "at least one miner node for triggering ... " and "a stabilizer device designed to ... " in claim 11.
 	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
 	If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claims recite an abstract idea under Step 2A - Prong 1. Representative claim 1 is substantially similar to claims 11 and 21, and it recites the following limitations:
1. A method for maintaining a stabilized digital currency, the method comprising:
 	monitoring, by a processor, for one or more digital transactions in a service provider network utilizing digital coins;
 	minting and storing a predetermined percentage of reserve tokens of the digital coins in a reserve pool;
 	providing, by a processor, compensation for the one or more digital transactions as utility tokens of the digital coins; and
 	monitoring, by a processor, a current value of the digital coins for the digital currency for inflation or deflation.

 	As a whole, these limitations recite a method of organizing human activity because the limitations recite a method for facilitating a monetary policy of an economy; and facilitating an economy's monetary policy is a fundamental economic principle or practice, for mitigating financial risk, that fall under the methods of organizing human activity grouping of abstract ideas of the 2019 Revised Patent Eligibility Guidance (2019 PEG). 
	This judicial exception is not integrated into a practical application under Step 2A - Prong 2. Claims 1, 11, and 21 include the following additional elements not identified as part of the abstract idea above (not underlined): processor, digital [coins]. The processor, and digital coins represent generic computer elements and code and are therefore not indicative of integration into a practical application because they merely add the words “apply it”, or the like, to the judicial exception.
	The claim also recites limitations directed to minting and storing tokens and providing compensation however, these limitations are not meaningful since they do not add to the abstract idea steps of monitoring transactions and current values.
	Per prong 2, step2B, the additional elements suffer the same deficiencies as identified in step 2A and, there are no elements beyond those already considered, to be analyzed as unconventional, i.e., the elements have already been determined to be part of the abstract idea, using the words “apply it”, or not meaningful to the abstract idea.
	The dependent claims merely narrow the abstract idea and do not cure the deficiencies of the independent claims. Claims 11-21 are similar and are similarly rejected.
	As a whole and in combination the claims recite the abstract idea with the words “apply it” and fail to integrate the abstract idea into a practical application or significantly more.

Claim Interpretation
	The clauses "... to stabilize the utility token values" (claims 7 and 17) are interpreted as an intended use of respectively determining an amount and converting between utility tokens and reserve tokens. The intended use in the claims merely states the result of the limitation in the claim and adds nothing to the patentability or substance of the claim. See Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1010 (Fed. Cir 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 22); Amazon.com Inc. v. Bamesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 21). Hence the intended use limitations are not given patentable weight.

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: miner node and a stabilizer device in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim{s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 102{a){l) as being anticipated by Brent et al. {"Reserve Stabilization Protocol").
With respect to claims 1 and 11:
Brent teaches:
• at least one miner node for triggering digital currency transactions that affect at least one of a current value or an amount of supply of digital coins for the digital currency (claim 11)
("We then describe the Reserve Protocol, a decentralized stablecoin system that scales supply with demand and is built to maintain 100% or more on-chain collateral backing." [pg. 1], "If demand goes down for the Reserve token, prices will fall on secondary markets. What happens then? Suppose the redemption price of Reserve is $1.00. If the price of Reserve on the open market is $0.98, arbitrageurs will be incentivized to buy it up and redeem it with the Reserve smart contract for $1.00 worth of collateral tokens. They'll continue buying on open markets until there is no more money to be made, which is when the market price
matches the redemption price of $1.00. The same mechanism works in reverse when the market goes up. If the price of reserve on the open market is $1.02, arbitrageurs will be incentivized to purchase newly minted Reserve tokens for $1.00 worth of collateral, and immediately sell them on the open market. They'll continue selling on open markets until there is no more money to be made, which is when the market price matches the purchase price of $1.00." [pg. 15, § 4.3], "The Reserve Protocol holds the collateral tokens that back the Reserve token. When new Reserves are sold on the market, the assets used by market participants to purchase the new Reserves are held as collateral. This process keeps the Reserve collateralized at a 1:1 ratio even as supply increases." [pg. 15, § 4.4]: Under the broadest reasonable interpretation, the examiner in interpreting arbitrageurs that purchase, or sell, Reserve and Collateral tokens of the Reserve Protocol as miner modes that trigger transactions that affect a current value of a digital coin of a digital currency as well as its supply; wherein the Reserve tokens represent digital coins of the Reserve Protocol's currency.);
• a stabilizer device (claim 11) ("The protocol is designed to operate as a collection of smart contracts. In addition to the pools of value, it consists of these other active components: • The Reserve Manager, which keeps the Reserve stable at $1. • The Vault Manager, which manages the assets in the Vault. • The Market Feed, which tracks market data on Reserves, Reserve Shares, and the Vault assets. • The Auctioneer, which runs the protocol's market operations." [pg. 17, § 5]: Under the broadest reasonable interpretation, the examiner is interpreting the combination of active components of the Reserve Protocol as a stabilizer device.);
• monitoring, by a processor, for one or more digital transactions in a service provider
network utilizing digital coins ("We then describe the Reserve Protocol, a decentralized stablecoin system that scales supply with demand and is built to maintain 100% or more on chain collateral backing." [pg. 1], "What does self-referential mean? It means that the value of the collateral token is determined by the success of the new currency. For example, the collateral-token holders may receive a share of transaction fees or a share of newly minted stable cryptocurrency coins during expansionary periods" [pg. 10, § 3.2], "The Reserve
Protocol can be implemented on top of any smart contract platform. It could be operated on its own chain, but it benefits from locating itself where collateral tokens are most liquid. Initially we are developing on the Ethereum Network but ultimately we expect two-way bridges to enable complete interoperability of the Reserve token across all major smart contract platforms." [pg. 14, § 4.1]: Brent discloses monitoring digital transactions for at least the purpose of applying transaction fees in an Ethereum Network, which utilizes digital coins. "Be able to pause and upgrade the system with urgency, if critical bugs are found" [pg. 25, §
6]," In addition to the fully smart contract powered alpha already running on a public testnet, we will follow this sequence when releasing the production version: ... When the team is confident that a particular procedure is the right approach, the development team will automate that portion of the overall protocol on a private, centralized server." [pg. 27, § 7.2]:The Reserve Protocol is implemented on computer servers, which include at least one processor.);
• minting and storing a predetermined percentage of reserve tokens of the digital coins in a
reserve pool ("The Reserve Protocol interacts with three kinds of tokens: 1. The Reserve token -- a stable cryptocurrency that can be held and spent the way we use US dollars and other stable fiat money. 2. The Reserve Share token -- a normal volatile cryptocurrency that can be purchased to speculate on the growth of the Reserve network. 3. Collateral tokens --- other assets that are held by the Reserve Protocol in order to back the value of the Reserve token, similar to when the US government used to back the US dollar with gold ... " [pg. 14, § 4.2],
"The Reserve Protocol manages three pools of value: The Reserve, a  cryptocurrency kept stable at $1. The Vault, a pool of other blockchain assets used to purchase Reserves whenever demand for Reserve drops. The protocol aims to maintain at least 100% collateral backing of the value of all minted Reserves. The Reserve Share, another cryptoasset. Reserve Share purchasers provide capital to the Vault. In exchange for taking on financial risk, owners of
Reserve Shares are compensated with some of the protocol's profits." [pg. 17, § 5], "The Reserve and the Reserve Share are both mintable, burnable, ERC-20 tokens." [pg. 17, § 5.1]: Brent discloses a Vault pool that maintains (i.e., stores) at least 100% collateral backing (i.e., a predetermined percentage) of the value of all minted Reserve tokens. Under the broadest reasonable interpretation, the examiner is interpreting Brent's Collateral tokens of the Reserve Protocol as reserve tokens of the digital coin, and the examiner is further interpreting
Brent's Vault pool as a reserve pool. "The Reserve Protocol holds the collateral tokens that back the Reserve token, when new Reserves are sold on the market, the assets used by market participants to purchase the new Reserves are held as collateral. This process keeps the Reserve collateralized at a 1:1 ratio even as supply increases." [pg. 15, § 4.4]: Brent discloses minting new Reserve tokens for assets that are held as collateral. and the assets that are held as collateral are tokenized as Brent's Collateral tokens. Under the broadest reasonable
interpretation, the examiner is interpreting tokenizing assets as minting reserve tokens.);
• providing, by a processor, compensation for the one or more digital transactions as utility tokens of the digital coins ("the value of the collateral token is determined by the success of the new currency. For example, the collateral-token holders may receive a share of transaction fees or a share of newly minted stable cryptocurrency coins during expansionary periods." [pg. 10, § 3.2]: Under the broadest reasonable interpretation, the examiner is interpreting stable cryptocurrency coins as utility tokens of the digital coins. [pg. 27, § 7.2]:
The Reserve Protocol is implemented on computer servers, which include at least one processor.); and
• monitoring, by a processor, a current value of the digital coins for the digital currency for inflation or deflation ("If demand goes down for the Reserve token, prices will fall on secondary markets. What happens then? Suppose the redemption price of Reserve is $1.00. If the price of Reserve on the open market is $0.98, arbitrageurs will be incentivized to buy it up and redeem it with the Reserve smart contract for $1.00 worth of collateral tokens. They'll
continue buying on open markets until there is no more money to be made, which is when the market price matches the redemption price of $1.00. The same mechanism works in reverse when the market goes up. If the price of reserve on the open market is $1.02, arbitrageurs will be incentivized to purchase newly minted Reserve tokens for $1.00 worth of collateral, and immediately sell them on the open market. They'll continue selling on open markets until there is no more money to be made, which is when the market price matches the purchase price of $1.00." [pg. 15, § 4.3] and "It's theoretically possible for the Reserve to remain less than 1:1 collateralized if the collateral tokens depreciate and no market participants wish to purchase Reserve Share tokens for more than a minimum price set by the protocol. In this case, the protocol widens the price band it defends for the Reserve token. For example, instead of a very tight band around $1.00, the protocol would adjust the band to range from $0.95 to $1.05 if the collateral tokens had depreciated 5% and there were no demand for Reserve Share tokens. This means that Reserve tokens would temporarily be redeemable for $0.95, and would cost $1.05 to purchase." [pg. 16, § 4.7]: Brent discloses
compensating for inflation, or deflation, of the Reserve Protocol's Reserve token value in response to monitoring its current value. [pg. 27, § 7.2]: The Reserve Protocol is implemented on computer servers, which include at least one processor.).
With respect to claims 2 and 12:
Brent discloses all the limitations of the rejections in claims 1 and 11.
Brent further teaches:
• monitoring an amount of supply of the digital coins ("The Reserve Protocol holds the collateral tokens that back the Reserve token, when new Reserves are sold on the market, the assets used by market participants to purchase the new Reserves are held as collateral. This process keeps the Reserve collateralized at a 1:1 ratio even as supply increases." [pg. 15, § 4.4] and "The Reserve Manager is in charge of manipulating the supply of Reserve to keep its price stable at $1." [pg. 18, § 5.2].);
• identifying an inflation period or deflation period in the digital coins based on the current value and the amount of supply of the digital coins ("The Reserve Manager is in charge of manipulating the supply of Reserve to keep its price stable at $1." [pg. 18, § 5.2].); 
• determining an amount for a new supply of digital coins to stabilize the inflation period or deflation period ("We have described the Reserve Stabilization Protocol. To keep the price of Reserve stable, the protocol adjusts the supply of Reserve in response to changes in demand" [pg. 27, § 8] and "The Reserve Manager is in charge of manipulating the supply of Reserve to keep its price stable at $1." [pg. 18, § 5.2].); and 
• converting at least one of utility tokens to reserve tokens or reserve tokens to utility tokens to meet the new supply of digital coins and stabilize the value of the digital coins ("It's theoretically possible for the Reserve to remain less than 1:1 collateralized if the collateral tokens depreciate and no market participants wish to purchase Reserve Share tokens for more than a minimum price set by the protocol. In this case, the protocol widens the price
band it defends for the Reserve token. For example, instead of a very tight band around $1.00, the protocol would adjust the band to range from $0.95 to $1.05 if the collateral tokens had depreciated 5% and there were no demand for Reserve Share tokens. This means that Reserve tokens would temporarily be redeemable for $0.95, and would cost $1.05 to purchase." [pg. 16, § 4.7], and "How the Reserve Token is Stabilized. If demand goes down for the Reserve token, prices will fall on secondary markets. What happens then? Suppose the redemption
price of Reserve is $1.00. If the price of Reserve on the open market is $0.98, arbitrageurs will be incentivized to buy it up and redeem it with the Reserve smart contract for $1.00 worth of collateral tokens. They'll continue buying on open markets until there is no more money to be made, which is when the market price matches the redemption price of $1.00." [pg. 15, § 4.3]: Brent discloses trading utility tokens, in the form of Reserve tokens, to reserve tokens, in the form of Collateral tokens, when the value of the Reserve is worth $0.98 on the open
market while the Collateral tokens that backs the Reserve are worth $1.00 of collateral. Arbitrageurs would be incentivized to buy Reserve tokens at a value less than $1.00 and redeem (i.e., convert) the tokens for $1.00 worth of Collateral tokens because the value of the collateral is higher than the value of the currency that it backs. "The same mechanism works in reverse when the market goes up. If the price of Reserve on the open market is $1.02, arbitrageurs will be incentivized to purchase newly minted Reserve tokens for $1.00 worth of
collateral, and immediately sell them on the open market. They'll continue selling on open markets until there is no more money to be made, which is when the market price matches the purchase price of $1.00." [pg. 15, § 4.3]: Brent discloses trading reserve tokens, in the form of Collateral tokens, to utility tokens, in the form of Reserve tokens, when the value of the Reserve is worth $1.02 on the open market while the Collateral tokens that backs the Reserve are worth $1.00 of collateral. Arbitrageurs would be incentivized to sell $1.00 worth of Collateral tokens (i.e., convert) for $1.02 worth of Reserve tokens in order to sell the Reserve tokens while the price of the Reserve tokens is perceived to be high in comparison to the value of the collateral that backs the currency. "Whenever the market price of Reserve falls below $1, the Reserve Manager will buy Reserves at the market price using Vault assets and burn them." [pg. 18, § 5.2.1], "Whenever the market price of Reserve is above its target price plus a stability spread, the Reserve Manager will mint new Reserves and auction them
for Vault assets" [pg. 18, § 5.2.2], and "The Reserve Manager adds and removes Reserves from circulation when necessary to maintain the target price. These sales are denominated in the Vault asset that is furthest from its target level." [pg. 21, § 5.3.3]: The above processes and mechanisms disclosed by Brent, in [pg. 16, § 4.7]. [pg. 15, § 4.3]. [pg. 18, § 5.2.1]. and [pg. 18, § 5.2.2]. meet the new supply of digital coins (a supply after minting, or burning, tokens) and stabilize the Reserve currency.).
With respect to claims 3 and 13:
Brent discloses all the limitations of the rejections in claims 2 and 12.
Brent further teaches:
• wherein the inflation period requires converting the utility tokens to the reserve tokens
(" ... when the market goes up. If the price of Reserve on the open market is $1.02, arbitrageurs will be incentivized to purchase newly minted Reserve tokens for $1.00 worth of collateral, and immediately sell them on the open market. They'll continue selling on open markets until there is no more money to be made, which is when the market price matches the purchase price of $1.00." [pg. 15, § 4.3] and [pg. 16, § 4.7]: Brent discloses converting Collateral tokens(i.e., reserve tokens) to Reserve tokens (i.e., utility tokens) when the market goes up in order to stabilize the Reserve currency.).
With respect to claims 4 and 14:
Brent discloses all the limitations of the rejections in claims 2 and 12.
Brent further teaches:
• wherein the deflation period requires converting the reserve tokens to the utility tokens
("How the Reserve Token is Stabilized. If demand goes down for the Reserve token, prices will fall on secondary markets. What happens then? Suppose the redemption price of Reserve is $1.00. If the price of Reserve on the open market is $0.98, arbitrageurs will be incentivized to buy it up and redeem it with the Reserve smart contract for $1.00 worth of collateral tokens. They'll continue buying on open markets until there is no more money to be made, which is
when the market price matches the redemption price of $1.00." [pg. 15, § 4.3] and [pg. 16, § 4.7]: Brent discloses converting Reserve tokens (i.e., utility tokens) to Collateral tokens (i.e., reserve tokens) in order to stabilize the Reserve currency during a deflationary period.).
With respect to claims 5 and 15:
Brent discloses all the limitations of the rejections in claims 1 and 11.
Brent further teaches:
• wherein the digital coins include utility tokens used for trading and compensation for services provided ("The Reserve token -- a stable cryptocurrency that can be held and spent the way we use US dollars and other stable fiat money." [pg. 14, § 4.2]: Brent's utility token, in the form of the Reserve token, is a currency; therefore, the Reserve token is a medium for trading goods and services.).
With respect to claims 6 and 16:
Brent discloses all the limitations of the rejections in claims 1 and 11.
Brent further teaches:
• maintaining the reserve tokens in a fixed size reserve pool and a variable size investor pool
("The Reserve Protocol manages three pools of value: The Reserve, a cryptocurrency kept stable at $1. The Vault, a pool of other blockchain assets used to purchase Reserves whenever demand for Reserve drops. The protocol aims to maintain at least 100% collateral backing of the value of all minted Reserves. The Reserve Share, another cryptoasset. Reserve Share purchasers provide capital to the Vault. In exchange for taking on financial risk, owners of
Reserve Shares are compensated with some of the protocol's profits." [pg. 17, § 5], "The Reserve Protocol holds the collateral tokens that back the Reserve token, when new Reserves are sold on the market, the assets used by market participants to purchase the new Reserves are held as collateral. This process keeps the Reserve collateralized at a 1:1 ratio even as supply increases. At times, the Reserve is collateralized at a ratio greater than 1:1. When this is the case, the Reserve Protocol mints and sells Reserve Share tokens in exchange for the additional collateral tokens needed." [pg. 15, § 4.4], "The Reserve and the Reserve Share are both mintable, burnable, ERC-20 tokens." [pg. 17, § 5.1]: Brent discloses a Vault pool that is tied to a reserve collateralization ratio that is fixed at 1:1 in order to ensure that the Reserve utility tokens are backed by a sufficient amount of collateral. Brent further discloses a Reserve Share pool that is variable in size and comprises Reserve Share tokens that are minted or bought back as necessary to maintain the Vault level per [pg. 21, § 5.3.4]. Under
the broadest reasonable interpretation, the examiner is interpreting Brent's Reserve Share token as another form of reserve token.).
With respect to claims 7 and 17:
Brent discloses all the limitations of the rejections in claims 6 and 16.
Brent further teaches:
• wherein the reserve tokens are distributed within at least one of the reserve pool and the investor pool to stabilize the utility token values ("How the Reserve Token is Stabilized. If demand goes down for the Reserve token, prices will fall on secondary markets. What happens then? Suppose the redemption price of Reserve is $1.00. If the price of Reserve on the open market is $0.98, arbitrageurs will be incentivized to buy it up and redeem it with the Reserve smart contract for $1.00 worth of collateral tokens. They'll continue buying on open markets until there is no more money to be made, which is when the market price matches the redemption price of $1.00. The same mechanism works in reverse when the market goes up. If the price of Reserve on the open market is $1.02, arbitrageurs will be incentivized to purchase newly minted Reserve tokens for $1.00 worth of collateral, and immediately sell them on the open market. They'll continue selling on open markets until there is no more
money to be made, which is when the market price matches the purchase price of $1.00." [pg. 15, § 4.3] and "The Reserve Protocol manages three pools of value: ... The Vault, a pool of other blockchain assets used to purchase Reserves whenever demand for Reserve drops." [pg. 17, § 5]: Brent discloses the distributing Collateral tokens in a Vault pool. and the Vault pool assets are purchased and sold for the purpose of stabilizing the Reserve token's value. Under the broadest reasonable interpretation, the examiner is interpreting Brent's Collateral tokens as reserve tokens and the Vault pool as a reserve pool; and under this interpretation, Brent teaches distributing reserve tokens within a reserve pool. "The Reserve Protocol manages three pools of value: ... The Reserve Share, another cryptoasset. Reserve Share purchasers provide capital to the Vault. In exchange for taking on financial risk, owners of Reserve Shares
are compensated with some of the protocol's profits." [pg. 17, § 5]: Under the broadest reasonable interpretation, the examiner is interpreting Brent's Reserve Share tokens, which are used to provide capital to the Vault pool and distributed in the Reserve Share pool. as a form of reserve token; and the examiner is further interpreting the Reserve Share pool as an investor pool.).
With respect to claims 8 and 18:
Brent discloses all the limitations of the rejections in claims 7 and 17.
Brent further teaches:
• wherein the reserve tokens in the investor pool are periodically converted to payments to investors ("The Reserve Protocol manages three pools of value: ... The Reserve Share, another cryptoasset. Reserve Share purchasers provide capital to the Vault. In exchange for taking on financial risk, owners of Reserve Shares are compensated with some of the protocol's profits." [pg. 17, § 5]: Under the broadest reasonable interpretation, the examiner is interpreting
Brent's Reserve Share tokens as a form of reserve token of an investor pool in the form of the Reserve Share pool.).
With respect to claims 9 and 19:
Brent discloses all the limitations of the rejections in claims 1 and 11.
Brent further teaches:
• wherein the digital currency includes security tokens representing tradeable shares that are used to pay periodic dividends ("The Reserve Protocol manages three pools of value: The Reserve, a cryptocurrency kept stable at $1. The Vault, a pool of other blockchain assets used to purchase Reserves whenever demand for Reserve drops. The protocol aims to maintain at
least 100% collateral backing of the value of all minted Reserves. The Reserve Share, another cryptoasset. Reserve Share purchasers provide capital to the Vault. In exchange for taking on financial risk, owners of Reserve Shares are compensated with some of the protocol's profits." [pg. 17, § S], "When the tokenized collateral held by the Reserve smart contract appreciates, holders of the Reserve Share token receive the resulting appreciation in the form of  dividends. Recall what collateral tokens are made of: real-world assets such as bonds, property, and commodities." [pg. 16, § 4.6]: Brent's Reserve Share tokens are tokens that represent tradeable shares that are used to pay periodic  dividends based on the quantity of each investor's Reserve Shares.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brent et al. {"Reserve Stabilization Protocol" 30 November 2018) in view of Doney {U.S. Pub. No. 2017/0213289).
With respect to claims 10 and 20:
Brent discloses all the limitations of the rejections in claims 9 and 19.
Brent does not teach; however, Doney teaches:
• wherein the investor pool is configured to: store reserve tokens from a current period of time in a first portion ("a digital token is created for each share" [0044] and "Each cash move out of the reservoir results in a share move into the reservoir. These shares represent increased ownership of the portfolio income streams for existing shareholders. If the share pool remains in positive balance at the next dividend period, these shares are distributed to shareholders. Since those requiring liquidity (those who cash out) must offer a discount in shares increasing as more liquidity is demanded, those who stay put are gaining increased ownership of future income streams at a rate that is proportional to the demand for liquidity. In this way, the liquidity engine provides a countercyclical market force." [0068]: Under the broadest reasonable interpretation, the examiner is interpreting the tokens of existing shareholders that cash out their shares as tokens from a current period in a temporary first portion because these tokens are distributed to the remaining existing shareholders (i.e., shareholders that bought shares in a previous period) at the next dividend period.);
• store reserve tokens from a previous period of time in a second portion ("a digital token is created for each share" [0044] and "Each cash move out of the reservoir results in a share move into the reservoir. These shares represent increased ownership of the portfolio income streams for existing shareholders. If the share pool remains in positive balance at the next dividend period, these shares are distributed to shareholders. Since those requiring liquidity (those who cash out) must offer a discount in shares increasing as more liquidity is demanded, those who stay put are gaining increased ownership of future income streams at a rate that is proportional to the demand for liquidity. In this way, the liquidity engine provides a countercyclical market force." [0068]: Under the broadest reasonable interpretation, the examiner is interpreting the tokens of existing shareholders (i.e., tokens that shareholders purchased in a previous period) as tokens from a previous period in a second portion because these shares are used as the basis for determining how to divvy shares at the next dividend period.); and
• pay out the reserve tokens from the previous period of time to investors at an end of the current period of time ("a digital token is created for each share" [0044] and "Each cash move out of the reservoir results in a share move into the reservoir. These shares represent increased ownership of the portfolio income streams for existing shareholders. If the share pool remains in positive balance at the next dividend period, these shares are distributed to shareholders. Since those requiring liquidity (those who cash out) must offer a discount in shares increasing as more liquidity is demanded, those who stay put are gaining increased ownership of future income streams at a rate that is proportional to the demand for liquidity. In this way, the liquidity engine provides a countercyclical market force." [0068]: Under the broadest reasonable interpretation, the examiner is interpreting distributing the shares as paying out the reserve tokens.). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Brent's teachings to incorporate delaying shareholders' payments to the end of a next dividend period, as taught by Doney, in order to increase the proportional ownership of shares for shareholders that decide not to sell into a market exodus, as demand for liquidity increases, because the increased ownership of
future income streams provides an a countercyclical force against peaks and valleys of business cycles that undermine traditionally illiquid markets. See [0025] and [0068].
With respect to claim 21:
Claim 21 is substantially similar to claims 1 and 11; and the limitations of claim 21 that are similar are disclosed by Brent for the same reasons stated in the prior art rejection of claims 1 and 11 above. The
following limitations of claim 21 represent claim language that differs from the language of claims 1 and 11: the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions readable/executable by one or more computing devices.
Brent further teaches:
• the computer program product comprising [a non-transitory computer readable storage medium having] program instructions [embodied therewith], the program instructions readable/executable by one or more computing devices ("Be able to pause and upgrade the system with urgency, if critical bugs are found" [pg. 25, § 6] and "In addition to the fully smart contract powered alpha already running on a public testnet, we will follow this sequence when releasing the production version: ... When the team is confident that a particular procedure is the right approach, the development team will automate that portion of the overall protocol on a private, centralized server." [pg. 27, § 7.2]: The Reserve Protocol is implemented on computer servers that execute program instructions for automating the Reserve Protocol; therefore, Brent's centralized server comprises at least one computer program product comprising a computer readable storage medium having program instructions embodied therewith that are readable, and executable, by at least one computer device. "When initially launching smart contracts, developers should maintain full control of the code for some period of time." [pg. 27, § 7] and "When an automated component has been running long enough in a private execution environment that the team is confident in its design, the development team will program it in smart contract form, and add that smart
contract to the on-chain protocol, maintaining full control of that on-chain code." [pg. 27, § 7]: Brent discloses a computer program product comprising code (i.e., executable
instructions) executed in a private computer environment.).
Brent does not explicitly teach; however, Doney teaches:
• the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith (See at least [0021], "a computer processor executing software instructions that are stored on non-transient computer readable media" [0033], and "The various functions disclosed herein can be accomplished by one or more computing devices having processors which execute instructions stored in one or more tangible computer readable memories" [0077].). Doney's known technique is applicable to Brent's system as they both share characteristics and capabilities, namely, they are directed to trading digital currency.
One of ordinary skill in the art would have recognized that applying Doney’s known technique would have yielded predictable results and resulted in an improved system. It would have been recognized that applying Doney’s technique to Brent's teachings would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.

Conclusion
	 
This is a continuation of applicant's earlier Application No. 16/230442.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694